DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/10/2021 is acknowledged. Applicant cancelled claims directed to non-elected Species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second wall has a hinged connection with one of the side walls” (claim 14) and “at least two spirit levels” (claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 11 recites “rear surfaces of ladder stiles”; an article such as “a plurality of” is missing to precede this limitation and to establish antecedent basis for it in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-12, 16, 18-24, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1, line 5 recites “the lower distal ends of a ladder”; this recitation raises indefiniteness firstly because “the lower distal ends” lack antecedent basis in the claims and secondly because it is not clear if “a ladder” is the same or different than “a ladder” already established in line 2 of the claim.
Claim 1 line 8 recites “said at least one wall extends …”; indefiniteness arises because the claim established “at least two walls” and “a substantially planar first wall”; hence it is not clear what of the three walls established above is being referred to with “said at least one wall”. Clarification is required in response to this office action. For purpose of examining said at least one wall is being interpreted as the substantially planar first wall as best as understood.
Claim 1 line 9 recites “the lowermost rung of an inclined ladder”; this recitation raises indefiniteness firstly because “the lowermost rung” lack antecedent basis in the claims and secondly because it is not clear if “an inclined ladder” is the same or different than “a ladder” already established in line 2 and again in line 5 of the claim. The same issue applies to claim 12 line 3.
Claim 1 line 11-12 recites “the rear surfaces of ladder stiles located within the first three-dimensional space”; this recitation raises indefiniteness firstly because “the rear surfaces” lack antecedent basis in the claims and secondly because of the inconsistent nomenclature used to refer to “a first open-topped three-dimensional space” where the claim refers to “said three-dimensional space” in line 5-6 and then “the first three-dimensional space” in line 11-12. Consistent terms are required to refer to the same limitation in order to eliminate ambiguity. The same issue applies to claim 2 line 1-2. Also note that any space that exists in the three dimensional world is inherently three dimensional.
Claim 2 recites “substantially planar spaced apart side walls”; this limitation raises indefiniteness because, firstly it lacks an article to precede this limitation, and secondly, it is not clear which of the walls established in claim 1 the applicant is referring to in claim 2. Are these two side walls in addition to the three (and perhaps four) walls already established in claim 1? Clarification is required. For examining purposed, examiner assumes that the two walls in line 3 of claim 1 are the side walls. The same issue applies to claim 4 line 2. Also note that this indefiniteness extends to the recitation “opposing side walls” in claim 9, line 2 and claim 11 line 2. This issue is yet even further extended to the recitation “wall” in claim 23 and “side walls in claim 24.
Note that the alternative “and/or” in claim 23 is not illustrated in the drawings where there is no figures that illustrates height-adjustable feet on both the base and wall. 
Dependent claims not separately indicated above are rejected since they depend from a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8-12, 16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fountain, US (6053284). 
	In regards to claim 1 Fountain discloses:
A ladder stabiliser (22; figs. 1-3) comprising: 
(i) a base (12a/12b; see annotated drawings) for supporting, in use, both feet of a ladder (as shown in fig. 1); and 
(ii) at least two walls (24 and 26) extending upwards from the base (indirectly via bracket 38b) and defining, with the base, a first open-topped three-dimensional space (space containing the bottom of the ladder received via the open top as shown in fig. 1) for accommodating (intended use), and at least partially enclosing, the lower distal ends of a ladder (9), said three-dimensional space being defined, at least in part, by a 
wherein at least part of said at least one wall (per indefiniteness above, “said at least one wall” is being interpreted as the substantially planar first wall established above) extends to a height above the base which, in use, is equal to, or greater than, that of the lowermost rung of an inclined ladder (the ladder being recited only in intended use form and the “in use” language clearly have this recitation being intend use in its entirety; however, examiner provides that reference Fountain indeed discloses this limitation where portion of 32a of the first wall is at a height greater than the height of the lowermost rung 9c of the ladder 9 as shown in fig. 3; reproduced below); and wherein the first wall is inclined at an angle of inclination (angle of inclination of 32a/32b with respect to the horizontal ground level; fig. 3) with respect to the base for providing support (fig. 3), in use, to the rear surfaces of ladder stiles (9a, 9b) located within the first three-dimensional space (rear surface of ladder stiles in contact with 32a/32b as shown in fig, 3).

    PNG
    media_image1.png
    533
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    568
    media_image2.png
    Greyscale



In regards to claim 4 Fountain discloses the first wall 32a/32b extends between substantially planar spaced apart side walls (24, 26) each extending upwards from the base (fig. 2).
In regards to claim 6 Fountain discloses the angle of inclination of the first wall relative to the base is between 75 degrees and 77 degrees. (Col 3; LL14-18; see highlighted excerpt below; to clarify since the ladder of Fountain leans against the first wall therefore the first wall exhibits the same angle as the ladder).

    PNG
    media_image3.png
    131
    603
    media_image3.png
    Greyscale

In regards to claim 8 Fountain discloses a pair of laterally adjustable clamps (both 36s) are arranged within the first three-dimensional space (at least part of 36s included within the three dimensional space as shown in fig. 3) for selectively engaging, in use, respective outer lateral side surfaces of ladder stiles (indirectly via 9d; and the ladder not being positively recited).
In regards to claim 9 Fountain discloses the laterally adjustable clamps are attached to opposing side walls of the first three-dimensional space (where left and right clamps 36 are attached indirectly to respective adjacent walls 24 and 26 respectively).

In regards to claim 11 Fountain discloses the second wall is spaced from the first wall and extends between the spaced apart side walls extending upwards from the base (fig. 3).
In regards to claim 12 Fountain discloses at least one of the respective side walls (24, 26), the first wall 32a/32b and the second wall (30a/30b) extends to a height above the base which is greater, in use, than that of the lowermost rung of an inclined ladder (where portion of 30a and 32a of the second and first walls respectively is at a height greater than the height of the lowermost rung 9c of the ladder 9 as shown in fig. 3).
In regards to claim 16 Fountain discloses a central recessed portion (see annotated drawings) is formed in the first wall (32a/32b).

    PNG
    media_image4.png
    507
    576
    media_image4.png
    Greyscale


In regards to claim 19 Fountain discloses a substantially planar third wall (28a/28b) extends upwards from the base.
In regards to claim 20 Fountain discloses the third wall is spaced from the first wall and extends between the spaced apart side walls (fig. 2).
In regards to claim 21 discloses teaches a second open-topped three-dimensional space is defined by the spaced apart first (32a/32b) and third walls (28a/28b), and the spaced apart side walls (see annotated drawings above).

    PNG
    media_image5.png
    519
    562
    media_image5.png
    Greyscale

In regards to claim 22 note that “at least one removable ballast weight” is not being recited as part of the assembly, in fact the second three-dimensional space need only be able to receive a removable ballast weight, where the removable ballast weight .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 16, 18-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mercure, US (8393586) in view of Fountain, US (6053284). (Further rejection of claim 1 is provided with alternative interpretation of reference Fountain being used as a modifying/teaching reference to primary reference Mercure).
	In regards to claim 1 Mercure discloses:
	A ladder stabiliser (1; figs. 1-3) comprising: 
(i) a base (23) for supporting, in use, both feet of a ladder (10; as shown in fig. 3); and 



    PNG
    media_image6.png
    546
    630
    media_image6.png
    Greyscale

In regards to claim 1 Mercure does not disclose the at least one wall (per indefiniteness above, said at least one wall is being interpreted as the substantially planar first wall established above) extends to a height above the base which, in use, is equal to, or greater than, that of the lowermost rung of an inclined ladder, the first wall is inclined at an angle of inclination with respect to the base.
the ladder being recited only in intended use form and the “in use” language clearly have this recitation being intend use in its entirety; however, examiner provides that reference Fountain indeed discloses this limitation where portion of 32a of the first wall is at a height greater than the height of the lowermost rung 9c of the ladder 9 as shown in fig. 3; reproduced below); and wherein the first wall is inclined at an angle of inclination (angle of inclination of 32a/32b with respect to the horizontal ground level; fig. 3) for providing support, in use, to the rear surfaces of ladder 9 stiles located within the first three-dimensional space (as shown in fig. 3; Fountain).

    PNG
    media_image1.png
    533
    562
    media_image1.png
    Greyscale


	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the clamping bracket of Fountain at the front an in place of wall 24 of Mercure, for the predictable function of having providing support for the ladder sitting at an angle with respect to the ground level. One of ordinary skill in the art would recognize that having the weight of a worker in addition to any equipment and tools at the top of the ladder 10 of Mercure creates significant moment of force at the bottom of the ladder where rods 30 and 31 would not be sufficient to withstand/bear the entire weight and rotational force resulting from the inclined angle of the ladder; in addition while Mercure utilizes stabilizer 70, one of ordinary skill in the art would recognize the added/enhanced safety and stability that the bracket of Fountain provides to the assembly. The teaching of the clamping bracket 22 of Fountain onto the base 23 of Mercure consequently teaches the first wall (32a/32b of Fountain) is inclined at an angle of inclination with respect to the base (23 of Mercure).
	In regards to claim 2 Mercure discloses said first three- dimensional space is defined, at least in part, by substantially planar spaced apart side walls (right and left walls 20s) each extending upwards from the base (23).

In regards to claim 6 Fountain teaches the angle of inclination of the first wall relative to the base is between 75 degrees and 77 degrees. (Col 3; LL14-18; see highlighted excerpt below; to clarify since the ladder of Fountain leans against the first wall therefore the first wall exhibits the same angle as the ladder).

    PNG
    media_image3.png
    131
    603
    media_image3.png
    Greyscale

In regards to claim 7, while Fountain discloses the ladder at an angle 75 degrees; however, Mercure and Fountain do not explicitly teach the angle of inclination of the first wall relative to the base is 75.96 degrees. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the current invention to have the angle of inclination of the first wall relative to the base 75.96 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regards to claim 8 Fountain teaches a pair of laterally adjustable clamps (both 36s) are arranged within the first three-dimensional space (at least part of 36s included within the three dimensional space as shown in fig. 3) for selectively engaging, in use, 
In regards to claim 9 Fountain teaches the laterally adjustable clamps are attached to opposing side walls of the first three-dimensional space (where left and right clamps 36 are attached indirectly to respective adjacent walls 24 and 26 respectively).
In regards to claim 10 Fountain teaches said first three-dimensional space is defined, at least in part, by a substantially planar second wall (30a/30b) extending upwards from the base (fig. 3). 
In regards to claim 11 Fountain teaches the second wall is spaced from the first wall and extends between the spaced apart side walls extending upwards from the base (fig. 3).
In regards to claim 12 Fountain teaches at least one of the respective side walls (24, 26), the first wall 32a/32b and the second wall (30a/30b) extends to a height above the base which is greater, in use, than that of the lowermost rung of an inclined ladder (where portion of 30a and 32a of the second and first walls respectively is at a height greater than the height of the lowermost rung 9c of the ladder 9 as shown in fig. 3).
In regards to claim 16 Fountain teaches a central recessed portion (see annotated drawings) is formed in the first wall (32a/32b).

    PNG
    media_image4.png
    507
    576
    media_image4.png
    Greyscale

In regards to claim 18 Fountain teaches a central cut-out portion (see annotated drawings above) is provided on the second wall to generally coincide with the central recessed portion formed in the first wall.
In regards to claim 19 Fountain teaches a substantially planar third wall (28a/28b) extends upwards from the base.
In regards to claim 20 Fountain teaches the third wall is spaced from the first wall and extends between the spaced apart side walls (fig. 2).
In regards to claim 21 Fountain teaches a second open-topped three-dimensional space is defined by the spaced apart first (32a/32b) and third walls (28a/28b), and the spaced apart side walls (see annotated drawings above).

    PNG
    media_image5.png
    519
    562
    media_image5.png
    Greyscale

In regards to claim 22 note that “at least one removable ballast weight” is not being recited as part of the assembly, in fact the second three-dimensional space need only be able to receive a removable ballast weight, where the removable ballast weight itself is not positively recited. Hence, Fountain teaches at least one removable ballast weight is receivable within the second three-dimensional space.
In regards to claim 23 Mercure discloses height-adjustable feet (50 including 51, 52, 53, 54, 55; fig. 1) are connected to the base (23) and/or wall for levelling the ladder stabiliser before use.

    PNG
    media_image7.png
    484
    582
    media_image7.png
    Greyscale

	
	In regards to claim 24 Mercure discloses only two height adjustable feet, However, it has been held that a mere duplication of parts, such as the duplication of the height adjustable feet, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  A person of ordinary skill in the art would find that providing a height adjustable foot at each corner of the stabilizer device (instead of two in the middle) of Mercure would yield the predictable result of providing the device with enhanced stability which would further enhance the safety of workers at an elevated height on the ladder. 
	In regards to claim 26 Mercure as modified by Fountain above teaches a fourth wall (the other of walls 24 of Mercure other than the wall 24 which has been substituted with clamping bracket 22 of Fountain) is spaced from the third wall (third wall 28a/28b i.e. rear wall of bracket 22 of Fountain) and extends between the spaced apart side 
	In regards to claim 27, examiner takes Official Notice that spirit levels are old and well-known in the art. One of ordinary skill in the art at the time of the effective filing date of the current invention, would find that utilizing two spirit levels at any two perpendicular walls of the ladder stabilizer device of Mercure would yield a predictable result of allowing the user to level the device in both the front/back as well as left/right directions since the ladder stabilizer is a three dimensional object and would require leveling in all directions with respect to the ground level. 
	
Allowable Subject Matter
Claims 13-15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-893 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634